Citation Nr: 1739830	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  11-26 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia


THE ISSUES

1. Entitlement to an evaluation for service-connected degenerative disc disease and spondylotic changes with paracentral C6-7 disc protrusion (cervical spine disability) in excess of 10 percent prior to February 7, 2011, and in excess of 20 percent thereafter.

2. Entitlement to an evaluation in excess of 10 percent for service-connected peripheral neuropathy of the left upper extremity.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Appellant represented by:	Adam Neidenberg, Attorney

WITNESSES AT HEARING ON APPEAL

Appellant and T.S.

ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served in the U.S. Army Reserve from October 1989 to March 1990; and was a member of the Army National Guard for periods between 1984 and 2010; he has verified periods of active duty for training from January 1985 to May 1985 and from January 1999 to February 1999. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  March 2009 RO decision that in pertinent part, granted service connection and a 10 percent rating for peripheral neuropathy of the left upper extremity as secondary to a service-connected cervical spine disability.

In January 2015, the Veteran and T. S. testified at a videoconference hearing before the undersigned Veterans Law Judge. A copy of the transcript is of record.

In July 2015, the Board remanded this appeal to the Agency of Original Jurisdiction (AOJ) for additional development. The case was subsequently returned to the Board.

The Board notes that additional issues of entitlement to service connection for gout (now claimed as a bilateral foot disorder) and gynecomastia to include as secondary to medication taken for service-connected cervical spine disability have been appealed to the Board. The Veteran filed VA Forms 9 in February 2016 and September 2016 in which he requested a Board videoconference hearing as to these issues. As the requested Board hearing has not yet been held, these issues are not ready for adjudication and will not be addressed in this decision.

The issues of entitlement to service connection for depression and right upper extremity neuropathy to include as secondary to the Veteran's service-connected cervical spine disability are not in appellate status and are referred to the AOJ for appropriate action.

The issues of entitlement to an increased rating for a cervical spine disability and for a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran is right-handed.

2. The Veteran's neuropathy of the left upper extremity most nearly approximates mild incomplete paralysis of the left (minor) radial nerve.


CONCLUSION OF LAW

The criteria for a higher 20 percent (and no higher) rating for neuropathy of the left upper extremity are met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.3, 4.7, 4.123, 4.124, 4.124a, Diagnostic Codes 8514, 8517 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

With regard to the appeal for a higher initial rating for service-connected neuropathy of the left upper extremity, in cases such as this, where service connection has been granted and an initial disability rating and effective date has been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103 (a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Veteran was afforded a hearing before the Board and a copy of the transcript is of record. There is no allegation that the hearing provided to the Veteran was deficient in any way and further discussion of the adequacy of the hearing is not necessary. Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016). 

VA also fulfilled its duty to assist the Veteran with these claims by obtaining all potentially relevant evidence, which is obtainable, and therefore appellate review may proceed without prejudicing him. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993). To this end, VA has obtained service treatment records, service personnel records, VA and private medical records, and records from the Social Security Administration (SSA), assisted the appellant in obtaining evidence, and arranged for VA compensation examinations and medical opinions as to the severity of his left upper extremity disability. All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

Only if the record is inadequate or there is suggestion the current rating may be incorrect is there then a need for a more contemporaneous examination.  38 C.F.R. § 3.327(a). Here, the most recent VA compensation examinations for this condition were conducted in November 2015. The mere passage of time since does not, in and of itself, necessitate another examination. See Palczewski v. Nicholson, 21 Vet. App. 174 (2007). A medical opinion is adequate when it is based upon consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board finds that the examination reports were each sufficiently detailed with recorded history, impact on employment and daily life, and clinical findings.  The examinations were conducted by competent medical professionals. In addition, it is not shown that the examinations were in any way incorrectly conducted or that the VA examiners failed to address the clinical significance of the Veteran's symptoms. Further, the VA examination reports addressed the applicable rating criteria.  In this regard, the reports of record contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the service-connected neuropathy of the left upper extremity to provide probative medical evidence for rating purposes.  The Board finds that the most recent VA examinations are adequate as they provide the information needed to properly rate his neuropathy of the left upper extremity. 38 C.F.R. §§ 3.327(a), 4.2. The Board finds that another examination is not needed since there is sufficient evidence, already on file, to fairly decide this claim.  

The Board further finds that the RO has substantially complied with its July 2015 remand orders. In this regard, the Board directed that additional treatment records be obtained and a VA examination be conducted, and this has been done. Therefore, the Board finds that no further development is necessary in this regard. See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1. Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.

Governing law provides that the evaluation of the same manifestation under different diagnoses, known as pyramiding, is to be avoided. See Esteban v. Brown, 6 Vet. App. 259 (1994); see also 38 C.F.R. § 4.14. In Esteban, the United States Court of Appeals for Veterans Claims (Court) found that when a Veteran has separate and distinct manifestations from the same injury he should be compensated under different Diagnostic Codes.

When it is not possible to separate the effects of the service-connected disability from a non-service-connected disability, such signs and symptoms must be attributed to the service-connected disability. 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).

When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. (1991). In general, the degree of impairment resulting from a disability is a factual determination and the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994). However, staged ratings are appropriate in any initial rating/ increased-rating claim in which distinct time periods with different ratable symptoms can be identified. Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's lay statements and testimony are considered competent evidence when describing his symptoms of disease or disability that are non-medical in nature. Barr v. Nicholson, 21 Vet. App. 303 (2007), Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). His lay statements and testimony regarding the severity of his symptoms must be viewed in conjunction with the objective medical evidence of record and the pertinent rating criteria. And, the ultimate probative value of his lay testimony and statements is determined not just by his competency, but also his credibility to the extent his statements and testimony concerning this is consistent with this other evidence. See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). See also 38 C.F.R. § 3.159(a)(1) and (a)(2).

Throughout the rating period on appeal, the RO has rated the Veteran's service-connected peripheral neuropathy of the left upper extremity as 10 percent disabling under Diagnostic Code 8517, pertaining to paralysis of the musculocutaneous nerve.

In rating neurological symptoms, the site and character of the injury and the relative impairment in motor function, trophic changes, or sensory disturbances are to be considered. 38 C.F.R. § 4.120.

The rating schedule provides the following guidance in evaluating the severity of disabilities of peripheral nerves. Neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain (at times excruciating) is to be rated on the scale provided for injury of the nerve involved, with a maximum rating equal to severe, incomplete, paralysis. The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis. See 38 C.F.R. § 4.123. Neuralgia characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis. See 38 C.F.R. § 4.124.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be at the mild, or at most moderate, degree. See 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.

The criteria for evaluating the severity or impairment of the musculocutaneous nerve (one of the peripheral nerves) are set forth under 38 C.F.R. § 4.124a, Diagnostic Codes 8517, 8617 (neuritis), and 8717 (neuralgia). The applicable ratings differ depending on whether the Veteran's major (dominant) or minor (non-dominant) hand is being evaluated. The Veteran is right-handed, and thus the service-connected neuropathy of the left upper extremity affects his minor extremity.

Diagnostic Code 8517 addresses paralysis of the musculocutaneous nerve and provides for a noncompensable evaluation for mild incomplete paralysis of the minor extremity, a 10 percent evaluation for moderate incomplete paralysis of the minor extremity, and a 20 percent evaluation for severe incomplete paralysis. A maximum 20 percent rating is assigned for complete paralysis of the minor nerve with weakness, but not loss of flexion of the elbow and supination of the forearm. 38 C.F.R. § 4.124, Diagnostic Code 8517. 

The Board notes that identical ratings are contemplated under the diagnostic codes pertaining to the circumflex and long thoracic nerves for incomplete and complete paralysis of the minor extremity. 38 C.F.R. § 4.124, Diagnostic Code 8518, 8519.

The criteria for evaluating the severity or impairment of the median nerve group of the peripheral nerves are set forth under 38 C.F.R. § 4.124a, Diagnostic Codes 8515, 8615 (neuritis), and 8715 (neuralgia), and provide for the following ratings. A rating of 10 percent is assigned for mild incomplete paralysis of the major or minor extremity. A rating of 20 percent is assigned for moderate incomplete paralysis of the minor extremity. A rating of 30 percent is assigned for moderate incomplete paralysis of the major extremity. A rating of 40 percent is assigned for severe incomplete paralysis of the minor extremity. A rating of 50 percent is assigned for severe incomplete paralysis of the major extremity. A rating of 60 percent is assigned for complete paralysis of the minor extremity, with the hand inclined to the ulnar side, the index finger and middle finger more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand), pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended, cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb at right angles to the palm, flexion of wrist weakened; pain with trophic disturbances. A rating of 70 percent is assigned for complete paralysis of the major extremity.

Disability of the radial (musculospiral) nerve is addressed in Diagnostic Code 8514. Under this provision, complete paralysis of the radial nerve with drop of hand and fingers, wrist and fingers perpetually flexed, the thumb adducted falling within the line of the outer border of the index finger; cannot extend hand at wrist, extend proximal phalanges of fingers, extend thumb, or make lateral movement of wrist; supination of hand, extension and flexion of elbow weakened, the loss of synergic motion of extensors impairs the hand grip seriously; total paralysis of the triceps occurs only as the greatest rarity warrants a 60 percent rating in the minor extremity. Incomplete paralysis of the radial nerve of the minor extremity is rated as follows: severe (40 percent); moderate (20 percent); and mild (20 percent). 38 C.F.R. § 4.124a, Diagnostic Code 8514.

The words "mild," "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." See 38 C.F.R. § 4.6. Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

Medical records associated with a May 2011 SSA decision include a report of an October 2006 private magnetic resonance imaging (MRI) of the cervical spine showing multi-level degenerative disc and spondylotic changes with left paracentral C6-7 disc protrusion. A November 2006 private medical record showed atrophy with fasciculations in the left triceps muscle. Tinel's and Phalen's signs were negative at the wrists. Muscle strength was 4/5 in the triceps muscle and 4.5/5 in the wrist extensors and extensor pollicis on the left. Sensory loss was seen in a classic left-sided C7 dermatome distribution. Triceps reflex was absent on the left. The diagnostic impression was severe left-sided C7 radiculopathy manifested by marked weakness and atrophy of the left triceps muscle. The examiner noted that the Veteran had a worker's compensation injury of the left arm, and that his cervical disc herniation was causing arm weakness and prompted the injury.

On VA examination in February 2009, the Veteran complained of pain in the left side of his neck radiating down to his left arm, hand, and fingers, and which occurred constantly. He said the pain was burning, aching, sharp, cramping and tingling, and was at a level 10 on a scale of 1 to 10. He stated that the pain was elicited by physical activity and relieved by rest and steroids. At the time of pain he could function without medication. He reported loss of strength in his left arm and hand. He also reported low back pain, and said he was having a difficult time working in his prior jobs of warehouse and construction work because of his disabilities. On examination, there was evidence of radiating pain on moving the neck; he reported feeling pain down the arm with evidence of muscle spasm. There were signs of cervical intervertebral disc syndrome (IVDS), and the findings were as follows: C5 sensory deficit of the left lateral shoulder and left upper arm; C5 motor weakness of left shoulder abduction 4/5; C6 sensory deficit of bilateral thumbs; C7 sensory deficit of forearm and motor weakness of left elbow extension 4/5; and C8 sensory deficit of the left little finger. The left and right upper extremity reflexes revealed biceps jerk 2+ and triceps jerk 2+. The examiner opined that the most likely affected peripheral nerve was the musculocutaneous nerve.

The diagnosis was changed to C5/C6 disc disease with degenerative disc disease and spondylotic changes with paracentral C6-7 disc protrusion and IVDS involving the musculocutaneous nerve. The examiner indicated that this was a result of a progression of the previous diagnosis noting IVDS. The claimant had subjective symptoms of increased pain and functional impairment of the left upper extremity. Objectively he had diffuse tenderness and paraspinal muscular spasms and weakness in flexion of the elbow and supination of the forearm and abduction of the shoulder which indicated involvement of the peripheral nerve musculocutaneous nerve. The effect of the condition on the Veteran's usual occupation was not working for one week as he was unable to work due to neck and back pain. The effect of the condition on his daily activities was described as normal.

An August 2009 VA primary care note reflects that the Veteran complained of neck pain radiating to the left arm, and decreased sensation of the left arm. On examination, there was limited abduction of the left shoulder due to pain. There was normal muscle tone, but power was 4/5 in the left arm and the other extremities were normal. Sensation was decreased to touch and pinprick in the left arm up to the elbow. Reflexes were equal bilaterally. The pertinent diagnosis was peripheral neuropathy, likely radiculopathy.

A September 2009 VA neurosurgery outpatient note reflects that the Veteran complained of posterior and left-sided neck pain, and constant numbness and tingling of the 3rd to 5th fingers of the left hand. He was right-hand dominant and denied any right-sided symptoms. On examination, motor strength in the right and left upper extremities was 5/5 throughout. He was normoreflexive, with no clonus. Electromyography (EMG) and nerve conduction velocity study of the upper extremities was normal. A magnetic resonance imaging (MRI) of the cervical spine showed neuroforaminal narrowing on the left from C4-7. The diagnostic assessment was degenerative disc disease of the cervical and lumbar spine. The examiner stated that given the lack of neurological deficits and the stability/longevity of the symptoms, no neurological intervention was currently indicated. The neurosurgery attending physician indicated that in view of (1) the chronicity of his musculoskeletal symptoms without any neurological deficits and (2) the non-clinically correlating mild to moderate in nature MRI-demonstrated cervical spine abnormalities no neurosurgical intervention was needed or prudent at this time.

SSA medical records include an October 2009 report of J.W.B., M.D. showing that the Veteran had atrophy of the left triceps muscle. Grip and pinch strength were 5/5 bilaterally. Deep tendon reflexes were normal and equal at 1+. His diagnoses included degenerative changes of the cervical and lumbar spine with chronic pain and left radiculopathy. Dr. B. opined that the Veteran had moderate impairment, with limitation in overhead work, prolonged standing/walking, and heavy lifting.

A January 2010 VA outpatient treatment record reflects a diagnosis of peripheral neuropathy, likely radiculopathy from cervical disc bulge. A January 2011 VA outpatient treatment record reflects that the Veteran was diagnosed with cervical and lumbar degenerative joint disease with radiculopathy. Amitriptyline was prescribed.

On VA examination in February 2011, the Veteran reported that he had been diagnosed with peripheral neuropathy of the left upper extremity. He said the affected body parts were the neck, left hand and fingers, left side, shoulder, low back, left hip and left big toe. He reported tingling and numbness (severity level of 7) pain (severity level of 7) anesthesia (severity level of 6) and weakness of the affected parts (severity level of 7). He denied abnormal sensation or paralysis of the affected parts. He reported symptoms of aching pain and stiffness, and said the symptoms were constant. He was treated with Hydrocodone, Meloxicam, Amitriptyline, and Flexeril. He reported the following overall functional impairments: inability to work, and being limited to doing household chores without taking medication. The examiner indicated that the condition did not cause generalized muscle weakness or muscle wasting, and did not cause any muscle atrophy. Upon examination of the cervical spine there was no evidence of radiating pain on movement, muscle spasm, tenderness, guarding, weakness, loss of tone or atrophy of the limbs. Neurological examination of the upper extremities showed that motor function was within normal limits. Sensory examination to pinprick/pain, touch, position, vibration and temperature was intact on the right and left. The right upper extremity reflexes were as follows: right and left biceps jerk 2+, triceps jerk 2+, right and left brachioradialis was 2+, and right and left finger jerk was 2+. Peripheral nerve involvement was not evident during examination.

The examiner opined that cervical spine sensory function was impaired. The examination of the thoracic spine revealed no sensory deficits of T1. The modality used to test sensory function was pinprick. The examination of the cervical/ thoracic spine revealed no motor weakness. There was a C6 sensory deficit of the left lateral forearm and a C7 sensory deficit of the left long finger. The upper extremities showed no signs of pathologic reflexes. The examination revealed normal cutaneous reflexes. There were signs of cervical IVDS. The examiner opined that the most likely peripheral nerve was the median nerve. There were no non-organic physical signs.

The examiner stated that for the VA established diagnosis of peripheral neuropathy of the left upper extremity, there was no change in the diagnosis, and the condition was active. The examiner stated that the most likely involved peripheral nerve was peripheral. The subjective factors were complaints of left arm numbness and tingling, and the objective factors were diminished sensation in the left upper extremity on examination. The condition of degenerative disc disease and spondylotic changes C6-7 was active; the subjective factors were complaints of neck pain, stiffness and spasms, and the objective factors were cervical spine pain and limitation of motion. The diagnosis was IVDS with degenerative arthritis changes and the most likely involved peripheral nerve was the median which affects the left side of the body. The IVDS caused the following complication: difficulty with heavy lifting. 

A May 2011 SSA decision reflects that the Veteran had the following severe impairments: cervical spondylosis with radiculopathy, lumbar spondylosis, and obesity. Private medical records show that in January 2011, the Veteran had full motor strength in all extremities, and sensory examination was grossly intact.

A September 2011 VA outpatient treatment record reflects that the Veteran's problem list included unspecified idiopathic peripheral neuropathy. He stated that Amitriptyline was not helpful; his dosage was increased.

In August 2012, the Veteran's former employer stated that the Veteran was a full-time builder from December 2003 and June 2005, at which time he was terminated for unsatisfactory attendance. In August 2012, another former employer stated that the Veteran was a full-time factory worker from March 2006 to February 2009, at which time he quit.

A March 2013 VA outpatient treatment record reflects that the Veteran was seen for management of uncontrolled diabetes mellitus. It was noted that the Veteran complained of neuropathy in the right hand. The diagnostic assessment included diabetes mellitus, with blood sugar readings above goal, and gabapentin was continued for neuropathy. 

At his January 2015 Board hearing, the Veteran testified that his neuropathy of the left upper extremity was manifested by pain shooting down his left arm, and a burning sensation like needles in his hands. He also stated that he had been dropping things such as paper and pens, and it had gotten worse. T.S. testified that she noticed that his hand was getting weaker, and he often dropped things. She said she had known him for several years and he began dropping things in the past two or three years. The Veteran stated that he could sometimes button his shirt and pick up small objects with his left hand, and sometimes could not. He said he had cramps in his hand. The Veteran testified that he had developed the same pain in his right thumb which was hot and tingling. He testified that he is right-handed. The Veteran's representative asserted that the evidence shows that in addition to incomplete paralysis of the forearm, he now has problems with his grip in his left hand and problems in his left hand including weakness in the hand.  

In an January 2015 brief, the Veteran's representative argued that the Veteran's neuropathy of the left upper extremity should be rated under Diagnostic Code 8515, pertaining to the median nerve, instead of Diagnostic Code 8517, pertaining to the musculocutaneous nerve. He noted that although the February 2009 VA examiner indicated that the nerve most affected by peripheral neuropathy was the left musculocutaneous nerve, the February 2011 VA examiner found the nerve most likely affected was the left median nerve. The Veteran's representative asserted that the Veteran's left upper extremity condition had worsened, and that his physicians had increased the dosage for his Amitriptyline medication.

A March 2015 VA diabetes clinic consult indicated that one of the Veteran's diabetes-related complications was neuropathy.

The Board remanded this appeal in July 2015 for a VA examination to determine which nerve is primarily affected in the Veteran's service-connected neuropathy of the left upper extremity.

On VA examination on November 24, 2015, the Veteran stated that when he injured his neck, burning and tingling started to move down to his hand. The Veteran also reported injuring his left wrist in 2007 while working on his job in which he had to wear a brace for a while that caused him some nerve pain/damage. Veteran stated he tried therapy briefly and one steroid shot but with his diabetes he was unable to take shots. The Veteran stated that now he used a cream. The examiner indicated that with regard to the left upper extremity, the Veteran had moderate constant pain (may be excruciating at times), moderate intermittent pain (usually dull), mild numbness of the left upper extremity, and no paresthesias or dysesthesias. The Veteran reported intermittent tingling of the left extremity. On muscle strength testing, all muscle groups were 5/5 except for the left grip, which was 4/5. There was no muscle atrophy. Deep tendon reflexes were 2+ throughout the upper extremities. On sensory examination, sensation was normal in the bilateral shoulders (C5), bilateral inner/outer forearm (C6/T1), and right hand/fingers (C6-8). Sensation was decreased in the left hand/fingers (C6-8). There were no trophic changes that were attributable to peripheral neuropathy. Tests were performed to evaluate the median nerve, and were negative. Specifically, Phalen's sign and Tinel's sign were negative on the right and left side. 

The examiner indicated that the following nerves were normal bilaterally: radial nerve (musculospiral nerve), median nerve, ulnar nerve, circumflex nerve, long thoracic nerve, upper radicular group (5th and 6th cervicals), middle radicular group, and lower radicular group. The right musculocutaneous nerve was normal, but there was mild incomplete paralysis of the left musculocutaneous nerve. There was not functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis. Veteran reported he was currently unemployed and was receiving Social Security Disability. He was currently service connected for degenerative arthritis of the cervical spine. There were no changes in this diagnosis. Neck range of motion was within normal limits, there were moderate degenerative changes in lower cervical spine on X-ray study. The veteran was also service connected for paralysis of musculocutaneous nerve. The examiner diagnosed paralysis of the musculocutaneous nerve, and stated that the Veteran exhibited mild paralysis of the of the left upper extremity as evidenced by weak hand grips and inability to lift the left arm above the head. Sensation and pulses were intact bilaterally. There was no cyanosis, clubbing or edema. Pulses were palpable, with no sign of vascular compromise. He moved all extremities without difficulty. The deep tendon reflexes were 2+, except the left knee reflex which was hypoactive. The neurosensory examination was grossly intact. The examiner also opined that there was mild paralysis of the radial nerve as evidenced by weak hand grip on the left side. 

On VA cervical spine examination in November 2015, the examiner indicated that there was full strength throughout both upper extremities, reflexes were 2+ throughout, and sensory examination was normal in the left upper extremity. There was no radicular pain or any other signs or symptoms due to radiculopathy. The Veteran reported that he was currently unemployed and receiving Social Security Disability. He was currently service connected for degenerative arthritis of the cervical spine. There were no changes in this diagnosis. 

Subsequent VA outpatient treatment records reflect ongoing treatment for multiple medical problems, including diabetic neuropathy. In April 2016, his neuropathy was noted to be stable on Elavil and gabapentin.

The Board has reviewed all of the evidence of record. Initially, the Board notes that the evidence shows that the Veteran has other non-service-connected disabilities that affect the left upper extremity, including diabetic neuropathy and residuals of a work injury to the left wrist. Moreover, some of the evidence is conflicting. For example, an October 2006 private medical record showed atrophy with fasciculations in the left triceps muscle, reduced motor strength of 4/5 in the left upper extremity, and sensory loss in the C7 dermatome. Atrophy was not found on VA examination in February 2009, although 4/5 strength and decreased sensation were noted. Atrophy of the left triceps was noted in an October 2009 private medical record, but was not seen in subsequent medical records.
 
In contrast, a September 2009 VA neurosurgery note found 5/5 strength in the left upper extremity, and normal reflexes. An EMG/NCV study was normal, which is highly probative evidence against the claim, as is the fact that the neurosurgeon found chronic musculoskeletal symptoms without any neurological deficits.

Atrophy was also not seen on VA examination in February 2011, motor function was within normal limits, and reflexes were 2+. The examiner found only sensory deficits. On VA examination in November 2015, the examiner noted 5/5 strength in the left upper extremity except the grip strength, which was 4/5. There was no muscle atrophy, and no trophic changes attributable to peripheral neuropathy. Reflexes were 2+. The examiner opined that there was mild incomplete paralysis of the left musculocutaneous nerve and mild paralysis of the radial nerve as evidenced by weak hand grip on the left side. (Confusingly, earlier in the examination report the November 2015 VA examiner also stated that the radial nerve (musculospiral nerve) was normal bilaterally.)

In this case, the Board has considered whether another rating code is "more appropriate" than the one used by the RO. See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995). The Veteran's representative has asserted that the disability should be rated under Diagnostic Code Diagnostic Code 8515, pertaining to the median nerve. The Board finds that although the February 2011 VA examiner opined that the median nerve was affected, the preponderance of the evidence shows that the primary affected nerves in the Veteran's neuropathy of the left upper extremity are the left musculocutaneous nerve, and the left radial nerve, and thus the disability is properly rated under either Diagnostic Codes 8514 or 8517. (Rating the disability under both Diagnostic Codes would constitute impermissible pyramiding.)

Resolving reasonable doubt in his favor, and considering the findings of left triceps weakness, and the November 2015 examiner's finding of mild incomplete paralysis of the radial nerve and mild incomplete paralysis of the left musculocutaneous nerve, the Board finds that it is more favorable to the Veteran to rate his neuropathy of the left upper extremity under Diagnostic Code 8514, pertaining to the radial nerve. The weight of the evidence shows that the Veteran reports moderate constant pain (may be excruciating at times), moderate intermittent pain (usually dull), and examinations showed objective findings of slightly decreased (4/5) motor strength and decreased sensation, along with normal EMG and NCV studies in September 2009. After considering the totality of the evidence, and as discussed below, the Board finds that throughout the rating period on appeal, the Veteran's neuropathy of the left upper extremity more nearly approximates the criteria for a higher 20 percent rating for mild incomplete paralysis of the radial nerve of the minor extremity, under Diagnostic Code 8514, and a higher initial rating is granted.

Even higher ratings are not warranted under the applicable Diagnostic Codes, as the symptoms and objective findings of service-connected neuropathy of the left upper extremity do not more nearly approximate moderate, severe, or incomplete paralysis of the radial or musculocutaneous nerves. In this regard, the Board again notes the EMG and NCV findings, and the preponderance of the evidence which shows no muscle atrophy or trophic changes.

In sum, a higher 20 percent rating is assigned for neuropathy of the left upper extremity (minor extremity) throughout the rating period on appeal.


ORDER

Throughout the rating period on appeal, entitlement to a higher 20 percent rating for neuropathy of the left upper extremity is granted.


REMAND

With regard to the claim for an increased rating for a cervical spine disability, the Board finds that remand is required.

In accordance with the July 2015 remand, the Veteran was afforded a VA spine examination in November 2015. Subsequent to that examination, in Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016) the Court held that to be adequate examination reports must include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing. The November 2015 VA spine examination report does not contain the requisite findings. Accordingly, on remand the Veteran should be afforded a contemporaneous VA examination of the cervical spine. See 38 C.F.R. §4.59 (2016); Correia, supra.

Ongoing relevant medical records should also be obtained. 38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(3) (2016); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The issue of entitlement to a TDIU is deferred as it is inextricably intertwined with the above remanded issue.

Accordingly, the case is REMANDED for the following action:

1. With any necessary releases, obtain updated VA and private medical records of treatment or evaluation of a cervical spine disability, and associate them with the electronic claims file.

2. Schedule the Veteran for a VA cervical spine examination to determine the current nature and severity of his service-connected cervical spine disability. The claims file should be reviewed in conjunction with the examination. All indicated tests should be conducted and the results reported. Range of motion testing should be undertaken for the Veteran's cervical spine, and it should be tested actively and passively, in weight bearing, and after repetitive use. The examiner should consider whether there is likely to be additional range of motion loss in the cervical spine due to any of the following: (1) during flare-ups; and, (2) as a result of pain, weakness, fatigability, or incoordination. If so, the examiner is asked to describe the additional loss, in degrees, if possible. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3. Readjudicate the claims on appeal in light of all of the evidence of record. If the issues remain denied, the Veteran and his representative should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


